Citation Nr: 1515199	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  14-34 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from January 1952 to January 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

In April 2015, a Deputy Vice Chairman of the Board granted the Veteran's motion for advancement on the docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014). 


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his currently diagnosed bilateral sensorineural hearing loss was caused by noise exposure during his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102; 3.303, 3.385 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral hearing loss constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran served as a U.S Air Force communications operator and technician in communications centers with approximately one year of service in Korea from November 1953 to November 1954.  He contended in a March 2013 claim and in a September 2014 statement that his bilateral hearing loss was caused by exposure to high levels of noise from low level jet flyovers of his base in Korea and from jet engine testing in a hangar near his guard post at a U.S. airbase.  He also reported that his service-connected tinnitus first manifested during active service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptoms to establish service connection is applicable in this case as hearing loss and diabetes are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App.  at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, the Board notes that, in October 2013, the RO received information that the Veteran's service records were likely destroyed in a fire.  The RO informed the Veteran in September 2014 and requested any additional information to assist in reconstructing the records.  The Veteran responded the same month with a description of his location and duties, but no additional records were available.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).   However, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Audiometric test records by a private examiner in September 2012 and by a VA examiner in December 2013 show that the Veteran was diagnosed with bilateral sensorineural hearing loss that met VA's criteria for disability.  Specifically, the VA examination showed bilateral puretone threshold of 40 decibels or greater at more than one specified frequency.  Therefore, the criterion for a current hearing disability has been met.  The Veteran's reports that he was exposed to in-service noise as a result of his duties as a teletype operator and due to jet engine noise while serving in Korea are competent and credible as they are consistent with the nature and circumstances of his service, to include at operational Air Force bases.  Therefore, the criterion for an in-service event has been met.  Consequently, the dispositive issue is whether such in-service noise exposure caused his current bilateral hearing loss. 

A private audiologist in September 2012 noted the Veteran's reports of constant tinnitus, right ear fullness, and recent episodes of vertigo.  In March 2013, a physician noted that the Veteran had been prescribed medication for Meniere's disease and continued to experience right ear fullness, distorted sounds, and bilateral cerumen impaction, but no organic ear deficits or disease.  Neither examiner addressed the onset or origin of the hearing acuity deficit or made any mention of noise exposure. 

In December 2013, a VA audiologist noted a review of the claims file, the Veteran's military occupation as a teletype and telephone operator, his reports of noise exposure from jet aircraft flyovers, and post-service noise exposure while hunting without ear protection.  The Veteran denied any noise exposure in his post-service occupation.  The audiologist performed testing as noted above and diagnosed bilateral sensorineural hearing loss and tinnitus.  She noted that the Veteran reported the onset of tinnitus occurred during his service in Korea.

Although the VA audiologist is a qualified examiner and is presumed competent, the audiologist made several inconsistent statements in rendering her opinions.  Specifically, she noted that bilateral hearing loss pre-existed service and it was not aggravated in the left ear, but was aggravated in the right ear.  The audiologist then qualified the statement by indicating that she was unsure of the conclusions because records of testing on entry and discharge were not available.  She did not explain the difference between the right and left ears.  Because an enlistment examination report is not available, the Veteran is presumed sound at entry, and there is no basis to conclude that hearing loss pre-existed service.  Nevertheless, the audiologist seemed to assign some effect of service noise exposure on the Veteran's hearing acuity in at least one ear.  

The audiologist also noted that the Veteran's hearing loss was more severe than could be attributed only to aging, but the degree and configuration of the hearing loss was not consistent with noise exposure.  The audiologist did not provide an explanation.  She also noted that recreational and occupational effects could not be ruled out, but did not address, much less discount, military exposure effects.   In the section of the report addressing the origin of tinnitus, the audiologist noted that tinnitus was known to be a symptom associated with hearing loss and found, "[i]t is likely that Veteran's hearing loss is related to military noise exposure. Without access to an entry or separation hearing test, it is impossible to know if the tinnitus was caused by a military induced hearing trauma."   Here, the audiologist made a clear statement that the Veteran's hearing loss, but not tinnitus, was associated with military noise exposure.  Nevertheless, in December 2013, the RO granted service connection for tinnitus relying, in part, on the conclusions in this examination report.  

In a March 2015 brief to the Board, the Veteran's representative contended that tinnitus and hearing loss were inextricably intertwined, citing Harris v. Derwinski, 1 Vet. App 180 (1991).  The holding in this case was overruled in Tyrues v. Shinseki, 23 Vet. App 166 (2009).  Neither case is applicable here because the holdings addressed jurisdiction of Board decisions that were not final.  To the extent that any disabilities specific to the cases were or were not intertwined, the U.S. Court of Appeals for Veterans Claims (Court) referred only to the evidence of record in those cases and did not establish criteria for determining how and when disabilities are intertwined.  The Court did not find that service connection for tinnitus necessarily established service connection for hearing loss.  Therefore, such argument is without merit.

However, the Board finds that, in this case, there is an approximate balance of positive and negative evidence regarding whether the Veteran's current bilateral hearing loss was caused by noise exposure during active service.  Mindful of the heightened obligation set forth in Cuevas and O'Hare, and resolving all doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.  

The Board acknowledges the Veteran's sincerely held belief that his hearing loss was caused by his duties as a teletypist and aircraft flyovers or maintenance on his bases nearly 50 years prior to the diagnosis.  Although his reports of noise exposure are credible, he is not competent to determine the etiology of the hearing deficits as this is a medical matter requiring training and experience which he does not possess.   

Positive and negative evidence often originates from different sources.  In this case, the audiologist is the only source of competent opinion, but she provided conflicting conclusions.  However, the VA audiologist did not challenge the Veteran's report of noise exposure or clearly find that was not likely to cause at least some hearing damage.  The audiologist did note that the Veteran's hearing was more severe than could be expected only from aging.  Although the Veteran has been diagnosed and treated for Meniere's disease, his private physician did not indicate any relationship between that disease and loss of hearing acuity.  Moreover, in at least one part of the report, the VA audiologist noted that hearing loss was "related to noise exposure" and in another part found that hearing in one ear was aggravated by noise exposure.  The Board also acknowledges the Veteran's credible lay report of tinnitus since service which the audiologist noted to be a symptom associated with hearing loss.  This suggests that mild hearing loss also may have started in service.  Therefore, as there are elements both for and against noise exposure in service as at least a contributing cause for the current hearing loss, the evidence in this regard is at least in equipoise.

The Board considered whether another examination is necessary to resolve the inconsistences or to seek additional information.  It is clear that the Veteran's service records are not available.  The Board is left with the firm conclusion that there is a paucity of information regarding the Veteran's hearing acuity during and immediately after service and that there is no indication that another qualified audiologist might be able to offer more confident conclusions based on this information.  Therefore, it is unlikely that further development for additional opinions will substantially change the relative equal balance of positive and negative evidence in this case.  

Given the totality of the evidence and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


